Citation Nr: 1748031	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  12-11 651A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a rating in excess of 30 percent for a duodenal ulcer.


REPRESENTATION

Appellant represented by:	Danielle Deurmier, an attorney


ATTORNEY FOR THE BOARD

Z. Sahraie, Associate Counsel




INTRODUCTION

The Veteran had active service in the United States Marine Corps from March 1971 to March 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2010 and March 2012 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington and Louisville, Kentucky.  

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The record shows that the Veteran was last afforded VA examinations in connection with the disabilities for which he seeks increased ratings in September 2012, over five years ago.  He has consistently contended that his PTSD and gastrointestinal symptoms are worsening.  See, e.g., August 2017 Statement in Support of Claim.  As such, the Board finds it necessary to remand these matters to obtain VA medical examinations and opinions exploring the current nature and severity of the service-connected disabilities on appeal.

Accordingly, the case is REMANDED for the following action:

1. Give the Veteran an opportunity to identify any outstanding pertinent treatment records, VA or private, related to his psychiatric or gastrointestinal disorders, that has not already been associated with the claims file.  The AOJ should then attempt to obtain those records if the Veteran provides the appropriate authorization.

2. After the above development has been completed, schedule the Veteran for a VA psychiatric examination to assess the current nature and severity of his service-connected PTSD.  The electronic file must be made available to the examiner, and the examination report must reflect that such review occurred.  All tests and studies deemed necessary must be performed.  All pertinent symptomatology and findings should be reported in detail in accordance with VA rating criteria.

3. Then, schedule the Veteran for a VA examination to assess the nature and severity of his gastrointestinal disability.  The electronic file must be made available to the examiner, and the examination report must reflect that such review occurred.  All tests and studies deemed necessary must be performed.  All pertinent symptomatology and findings should be reported in detail in accordance with VA rating criteria.

4. After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




